 

EXHIBIT 10.6

 

ASSIGNMENT OF REPRESENTATIONS AND WARRANTIES AGREEMENT

 

This is an Assignment of Representations and Warranties Agreement (the
“Agreement”) made as of the 21st day of March, 2013, among Redwood Residential
Acquisition Corporation, a Delaware corporation (“Assignor”), Sequoia
Residential Funding, Inc., a Delaware corporation (“Depositor”), Christiana
Trust, a division of Wilmington Savings Fund Society, FSB, a federal savings
bank, not in its individual capacity but solely as trustee (in such capacity,
the “Trustee” or the “Assignee”) under a Pooling and Servicing Agreement dated
as of March 1, 2013, among the Depositor, Wells Fargo Bank, N.A., as master
servicer and securities administrator, and the Trustee (the “Pooling and
Servicing Agreement”), and United Shore Financial Services, LLC, a Michigan
limited liability company (“Shore”).

 

In consideration of the mutual promises contained herein, the parties hereto
agree that the mortgage loans (the “Mortgage Loans”) listed on Attachment 1
annexed hereto (the “Mortgage Loan Schedule”) are subject to the terms of the
Flow Mortgage Loan Purchase and Sale Agreement dated as of December 1, 2011,
between Assignor and Shore (the “Purchase Agreement”) as modified or
supplemented by this Agreement. Unless otherwise specified herein, capitalized
terms used herein but not defined shall have the meanings ascribed to them in
the Purchase Agreement. Assignor will sell the Mortgage Loans to Depositor
pursuant to a Mortgage Loan Purchase and Sale Agreement dated the date hereof,
and Depositor will sell the Mortgage Loans to Assignee pursuant to the Pooling
and Servicing Agreement.

 

Assignment

 

1.          Assignor hereby grants, transfers and assigns to Depositor all of
its right, title and interest in, to and under the representations and
warranties made by Shore pursuant to Subsection 7.01 and Subsection 7.02 of the
Purchase Agreement to the extent relating to the Mortgage Loans, and Depositor
hereby accepts such assignment from Assignor.

 

2.          Depositor hereby grants, transfers and assigns to Assignee all of
its right, title and interest in, to and under the representations and
warranties made by Shore pursuant to Subsection 7.01 and Subsection 7.02 of the
Purchase Agreement to the extent relating to the Mortgage Loans, Depositor is
released from all obligations under the Purchase Agreement, and Assignee hereby
accepts such assignment from Depositor.

 

3.         Shore hereby acknowledges the foregoing assignments.

 

Representations and Warranties

 

4.          Assignor warrants and represents to, and covenants with, Depositor,
Assignee and Shore as of the date hereof that:

 

 

 

 

(a)          Attached hereto as Attachment 2 is a true and accurate copy of the
Purchase Agreement, which agreement is in full force and effect as of the date
hereof and the provisions of which have not been waived, amended or modified in
any respect, nor has any notice of termination been given thereunder;

 

(b)          Assignor is the lawful owner of its interests and rights under the
Purchase Agreement to the extent of the Mortgage Loans, free and clear from any
and all claims and encumbrances whatsoever, and upon the transfer of the
representations and warranties to Assignee as contemplated herein, Assignee
shall have good title to such representations and warranties under the Purchase
Agreement to the extent of the Mortgage Loans, free and clear of all liens,
claims and encumbrances;

 

(c)          There are no offsets, counterclaims or other defenses available to
Shore with respect to the Purchase Agreement;

 

(d)          Assignor is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation, and has all requisite
power and authority to enter into and perform its obligations under the Purchase
Agreement;

 

(e)          Assignor has full corporate power and authority to execute, deliver
and perform its obligations under this Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this Agreement is in the ordinary course of Assignor’s business and will not
conflict with, or result in a breach of, any of the terms, conditions or
provisions of Assignor’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which Assignor is now a party or by which it
is bound, or result in the violation of any law, rule, regulation, order,
judgment or decree to which Assignor or its property is subject. The execution,
delivery and performance by Assignor of this Agreement and the consummation by
it of the transactions contemplated hereby, have been duly authorized by all
necessary corporate action on the part of Assignor. This Agreement has been duly
executed and delivered by Assignor and, upon the due authorization, execution
and delivery by Assignee, will constitute the valid and legally binding
obligation of Assignor enforceable against Assignor in accordance with its terms
except as enforceability may be limited by bankruptcy, reorganization,
insolvency, moratorium or other similar laws now or hereafter in effect relating
to creditors’ rights generally, and by general principles of equity regardless
of whether enforceability is considered in a proceeding in equity or at law; and

 

(f)          No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by Assignor in connection with the execution, delivery or performance by
Assignor of this Agreement, or the consummation by it of the transactions
contemplated hereby.

 

5.            Depositor warrants and represents to, and covenants with,
Assignor, Assignee and Shore that as of the date hereof:

 

2

 

 

(a)          Depositor is a Delaware corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation;

 

(b)          Depositor has full corporate power and authority to execute,
deliver and perform its obligations under this Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this Agreement is in the ordinary course of Depositor’s business and will not
conflict with, or result in a breach of, any of the terms, conditions or
provisions of Depositor’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which Depositor is now a party or by which
it is bound, or result in the violation of any law, rule, regulation, order,
judgment or decree to which Depositor or its property is subject. The execution,
delivery and performance by Depositor of this Agreement and the consummation by
it of the transactions contemplated hereby, have been duly authorized by all
necessary corporate action on part of Depositor. This Agreement has been duly
executed and delivered by Depositor and, upon the due authorization, execution
and delivery by the other parties hereto, will constitute the valid and legally
binding obligation of Depositor enforceable against Depositor in accordance with
its terms except as enforceability may be limited by bankruptcy, reorganization,
insolvency, moratorium or other similar laws now or hereafter in effect relating
to creditors’ rights generally, and by general principles of equity regardless
of whether enforceability is considered in a proceeding in equity or at law; and

 

(c)          No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by Depositor in connection with the execution, delivery or performance
by Depositor of this Agreement, or the consummation by it of the transactions
contemplated hereby other than any that have been obtained or made.

 

6.            Assignee warrants and represents to, and covenants with, Assignor,
Depositor and Shore that as of the date hereof:

 

(a)          Assignee is a federal savings bank duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization; and

 

(b)          Assignee has been directed to enter into this Agreement pursuant to
the provisions of the Pooling and Servicing Agreement. The execution, delivery
and performance by Assignee of this Agreement and the consummation by it of the
transactions contemplated hereby, have been duly authorized by all necessary
action on part of Assignee. This Agreement has been duly executed and delivered
by Assignee and, upon the due authorization, execution and delivery by the other
parties hereto, will constitute the valid and legally binding obligation of
Assignee enforceable against Assignee in accordance with its terms except as
enforceability may be limited by bankruptcy, reorganization, insolvency,
moratorium or other similar laws now or hereafter in effect relating to
creditors’ rights generally, and by general principles of equity regardless of
whether enforceability is considered in a proceeding in equity or at law.

 

3

 

 

7.            Shore warrants and represents to, and covenants with, Assignor,
Depositor and Assignee as of the date hereof that:

 

(a)          Attached hereto as Attachment 2 is a true and accurate copy of the
Purchase Agreement, which agreement is in full force and effect as of the date
hereof and the provisions of which have not been waived, amended or modified in
any respect, nor has any notice of termination been given thereunder;

 

(b)          Shore is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation, and has all requisite
power and authority to perform its obligations under the Purchase Agreement;

 

(c)          Shore has full corporate power and authority to execute, deliver
and perform its obligations under this Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this Agreement is in the ordinary course of Shore’s business and will not
conflict with, or result in a breach of, any of the terms, conditions or
provisions of Shore’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which Shore is now a party or by which it is
bound, or result in the violation of any law, rule, regulation, order, judgment
or decree to which Shore or its property is subject. The execution, delivery and
performance by Shore of this Agreement and the consummation by it of the
transactions contemplated hereby, have been duly authorized by all necessary
corporate action on part of Shore. This Agreement has been duly executed and
delivered by Shore and, upon the due authorization, execution and delivery by
Assignor, Assignee and the Depositor, will constitute the valid and legally
binding obligation of Shore enforceable against Shore in accordance with its
terms except as enforceability may be limited by bankruptcy, reorganization,
insolvency, moratorium or other similar laws now or hereafter in effect relating
to creditors’ rights generally, and by general principles of equity regardless
of whether enforceability is considered in a proceeding in equity or at law; and

 

(d)          No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by Shore in connection with the execution, delivery or performance by
Shore of this Agreement, or the consummation by it of the transactions
contemplated hereby.

 

Restated Shore Representations and Warranties

 

8.            Pursuant to Section 32(d) of the Purchase Agreement, Shore hereby
restates to Depositor and Assignee (a) the representations and warranties set
forth in Subsection 7.01 of the Purchase Agreement as of the related Closing
Date with respect to each Mortgage Loan and (b) the representations and
warranties set forth in Subsection 7.02 of the Purchase Agreement as of the date
hereof, as if such representations and warranties were set forth herein in full.

 

4

 

 

In the event of a breach of any representations and warranties referred to in
clauses (a) or (b) above as of the related Closing Date or the date hereof, as
the case may be, Assignee shall be entitled to all the remedies under Subsection
7.03 and Subsection 12.01 of the Purchase Agreement, including, without
limitation, the right to compel Shore to repurchase Mortgage Loans pursuant to
Section 7.03 of the Purchase Agreement, subject to the provisions of Section 10
of this Agreement.

 

Recognition of Assignee

 

9.           From and after the date hereof, subject to Section 10 below, Shore
shall recognize Assignee as owner of the Mortgage Loans and will perform its
obligations hereunder for the benefit of the Assignee in accordance with the
Purchase Agreement, as modified hereby or as may be amended from time to time,
as if Assignee and Shore had entered into a separate purchase agreement for the
purchase of the Mortgage Loans in the form of the Purchase Agreement, the terms
of which are incorporated herein by reference, as amended by this Agreement.

 

Enforcement of Rights

 

10.         (a)          Controlling Holder Rights. Shore agrees and
acknowledges that Sequoia Mortgage Funding Corporation, an Affiliate of the
Depositor, in its capacity as the initial Controlling Holder pursuant to the
Pooling and Servicing Agreement, and for so long as it is the Controlling
Holder, will exercise all of Assignee’s rights as Purchaser under the following
section of the Purchase Agreement:

 

Purchase Agreement:

 

Section or Subsection   Matter       7.03, other than 7.03(c)   Repurchase and
Substitution

 

(b)          If there is no Controlling Holder under the Pooling and Servicing
Agreement, then all rights that are to be exercised by the Controlling Holder
pursuant to Section 10(a) shall be exercised by Assignee.

 

Amendments to Purchase Agreement

 

11.          The parties agree that the Purchase Agreement shall be amended,
solely with respect to the Mortgage Loans, as follows:

 

5

 

 

(a)          Definitions.

 

(i)          The definitions of “Business Day” and “Repurchase Price” set forth
in Section 1 of the Purchase Agreement shall be deleted and replaced in their
entirety as follows:

 

Business Day: Any day other than (i) a Saturday or a Sunday, (ii) a legal
holiday in the states of California, Delaware, Maryland, Michigan, Minnesota,
Missouri or New York, (iii) a day on which banks in the states of California,
Delaware, Maryland, Michigan, Minnesota, Missouri or New York, are authorized or
obligated by law or executive order to be closed or (iv) a day on which the New
York Stock Exchange or the Federal Reserve Bank of New York is closed.

 

Repurchase Price: With respect to any Mortgage Loan, a price equal to (i) the
unpaid principal balance of the Mortgage Loan, plus (ii) interest on such unpaid
principal balance at the related Mortgage Interest Rate from the last date
through which interest was last paid by or on behalf of the Mortgagor to the
last day of the month in which such repurchase occurs, plus (iii) reasonable and
customary third party expenses incurred in connection with the transfer of the
Mortgage Loan being repurchased, minus (iv) any amounts received in respect of
such repurchased Mortgage Loan and being held for future distribution in
connection with such Mortgage Loan.

 

(b)          The following sentence shall be added as the new third sentence of
Subsection 7.03(a):

 

Each determination as to whether there has been such a breach shall be conducted
on a Mortgage Loan-by-Mortgage Loan basis.

 

(c)          The rights under the Purchase Agreement assigned to the Depositor
and the Assignee pursuant to this Agreement shall be under the Purchase
Agreement as amended by this Agreement.

 

Miscellaneous

 

12.         All demands, notices and communications related to the Mortgage
Loans, the Purchase Agreement and this Agreement shall be in writing and shall
be deemed to have been duly given if personally delivered at or mailed by
registered mail, postage prepaid, as follows:

 

(a)           In the case of Shore,

 

United Shore Financial Services, LLC

555 S. Adams Road

Birmingham, Michigan 48009

Attention: Chief Executive Officer

 

6

 

 

Phone: (248) 833-0459

Facsimile: (248) 554-6049

 

with a copy to

 

General Counsel at the same address

 

(b)          In the case of Assignee,

 

Christiana Trust, a division of Wilmington Savings Fund Society, FSB

500 Delaware Avenue, 11th Floor

Wilmington, Delaware, 19801

Attention: Corporate Trust — Sequoia Mortgage Trust 2013-4

 

(c)          In the case of Depositor,

 

Sequoia Residential Funding, Inc.

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

 

(d)          In the case of Assignor,

 

Redwood Residential Acquisition Corporation

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

 

(e)          In the case of Master Servicer,

 

Wells Fargo Bank, N.A.

9062 Old Annapolis Road

Columbia, Maryland 21045)

Telephone number: (410) 884-2000

Facsimile number: (410) 715-2380

Attention: Client Manager — Sequoia Mortgage Trust 2013-4

 

7

 

 

(f)           In the case of the initial Controlling Holder,

 

Sequoia Mortgage Funding Corporation

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

 

13.         This Agreement shall be construed in accordance with the laws of the
State of New York, except to the extent preempted by Federal law, and the
obligations, rights and remedies of the parties hereunder shall be determined in
accordance with such laws, without regard to the conflicts of laws provisions of
the State of New York or any other jurisdiction.

 

14.         No term or provision of this Agreement may be waived or modified
unless such waiver or modification is in writing and signed by the party against
whom such waiver or modification is sought to be enforced.

 

15.         This Agreement shall inure to the benefit of the successors and
assigns of the parties hereto. Any entity into which Assignor, Depositor,
Assignee or Shore may be merged or consolidated shall, without the requirement
for any further writing, be deemed Assignor, Depositor, Assignee or Shore,
respectively, hereunder.

 

16.         This Agreement shall survive the conveyance of the Mortgage Loans,
the assignment of the representations and warranties made by Shore pursuant to
the Purchase Agreement to the extent of the Mortgage Loans by Assignor to
Depositor and by Depositor to Assignee, and the termination of the Purchase
Agreement.

 

17.         This Agreement may be executed simultaneously in any number of
counterparts. Each counterpart shall be deemed to be an original, and all such
counterparts shall constitute one and the same instrument.

 

18.         The Controlling Holder under the Pooling and Servicing Agreement is
an express third party beneficiary of this Agreement, and shall have the same
power and ability to exercise and enforce the rights stated to be provided to it
hereunder as if it were a signatory hereto. Shore hereby consents to such
exercise and enforcement.

 

8

 

 

19.         It is expressly understood and agreed by the parties hereto that
insofar as this Agreement is executed by the Trustee (i) this Agreement is
executed and delivered by Christiana Trust, a division of Wilmington Savings
Fund Society, FSB (“Christiana Trust”) not in its individual capacity but solely
as Trustee on behalf of the trust created by the Pooling and Servicing Agreement
referred to herein (the “Trust”) in the exercise of the powers and authority
conferred upon and vested in it, and as directed in the Pooling and Servicing
Agreement, (ii) each of the undertakings and agreements herein made on behalf of
the Trust is made and intended not as a personal undertaking or agreement of or
by Christiana Trust but is made and intended for purposes of binding only the
Trust, (iii) nothing herein contained shall be construed as creating any
liability on the part of Christiana Trust, individually or personally, to
perform any covenant either express or implied in this Agreement, all such
liability, if any, being expressly waived by the parties hereto and by any
person claiming by, through or under the parties hereto, and (iv) under no
circumstances shall Christiana Trust in its individual capacity or in its
capacity as Trustee be personally liable for the payment of any indebtedness,
amounts or expenses owed by the Assignor under the Purchase Agreement, as
modified or supplemented by this Agreement (such indebtedness, expenses and
other amounts being payable solely from and to the extent of funds of the Trust)
or be personally liable for the breach or failure of any obligation,
representation, warranty or covenant made under this Agreement or any other
related documents.

 

20.         Master Servicer. Shore hereby acknowledges that the Assignee has
appointed Wells Fargo Bank, N.A. to act as master servicer and securities
administrator under the Pooling and Servicing Agreement and hereby agrees to
treat all inquiries, demands, instructions, authorizations and other
communications from the Master Servicer as if the same had been received from
the Assignee. The Master Servicer, acting on behalf of the Assignee, shall have
the rights of the Assignee as the Purchaser under this Agreement, including,
without limitation, the right to enforce the obligations of Shore hereunder and
under the Purchase Agreement and the right to exercise the remedies of the
Purchaser hereunder and under the Purchase Agreement.

 

Shore shall make all remittances due by it to the Purchaser with respect to the
Mortgage Loans to the following account by wire transfer of immediately
available funds:

 

Wells Fargo Bank, N.A.

San Francisco, California

ABA# 121-000-248

Account #3970771416

Account Name: SAS Clearing

FFC: Account #39167300, Sequoia Mortgage Trust 2013-4 Distribution Account

 

21.         Shore acknowledges that the custodian will be Wells Fargo Bank, N.A.
acting pursuant to the Custodial Agreement. Notwithstanding Section 10 of the
Purchase Agreement, if there has been a breach of any representation or warranty
made with respect to the related Mortgage Loan in Subsection 7.01 of the
Purchase Agreement, Shore shall pay shipping expenses for sending any Mortgage
Loan Documents to Shore or as otherwise necessary to cure such breach.

 

9

 

 

22.         Rule 17g-5 Compliance. Shore hereby agrees that it shall provide any
information with respect to the Mortgage Loans or the origination thereof that
it is reasonably requested to provide to any Rating Agency or nationally
recognized statistical rating organization (“NRSRO”) via electronic mail at
rmbs17g5informationprovider@wellsfargo.com, with a subject reference of “SEMT
2013-4” and an identification of the type of information being provided in the
body of such electronic mail. The Securities Administrator, as the initial Rule
17g-5 Information Provider (the “Rule 17g-5 Information Provider”) shall notify
Shore in writing of any change in the identity or contact information of the
Rule 17g-5 Information Provider. Shore shall have no liability for (i) the Rule
17g-5 Information Provider’s failure to post information provided by it in
accordance with the terms of this Agreement or (ii) any malfunction or disabling
of the website maintained by the Rule 17g-5 Information Provider. None of the
foregoing restrictions in this Section 22 prohibit or restrict oral or written
communications, or providing information, between Shore, on the one hand, and
any Rating Agency or NRSRO, on the other hand, with regard to (i) such Rating
Agency’s or NRSRO’s review of the ratings it assigns to Shore or (ii) such
Rating Agency’s or NRSRO’s evaluation of Shore’s operations in general;
provided, however, that Shore shall not provide any information relating to the
Mortgage Loans to such Rating Agency or NRSRO in connection with such review and
evaluation by such Rating Agency or NRSRO unless: (x) borrower, property or deal
specific identifiers are redacted; or (y) such information has already been
provided to the Rule 17g-5 Information Provider.

 

10

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.

 

  REDWOOD RESIDENTIAL ACQUISITION CORPORATION   Assignor

 

  By:     Name:     Title:  

 

  SEQUOIA RESIDENTIAL FUNDING, INC.   Depositor

 

  By:     Name:     Title:  

 

  Christiana Trust, a division of Wilmington Savings Fund Society, FSB, not in
its individual capacity but solely as Trustee,   Assignee

 

  By:     Name:     Title:  

 

  United Shore Financial Services, LLC

 

  By:     Name:     Title:  

 

Accepted and agreed to by:

 

WELLS FARGO BANK, N.A.

Master Servicer

 

By:     Name:     Title:    

 

Signature Page – Assignment of Representations and Warranties – United Shore
Financial (SEMT 2013-4)

 

 

 

 

ATTACHMENT 1

 

MORTGAGE LOAN SCHEDULE

 



 

 

 

  

1 2 3 4 5 6 7 8 9 10 11 Primary Servicer Servicing Fee %

Servicing

Fee—Flatdollar

Servicing

Advance

Methodology

Originator Loan Group Loan Number

Amortization

Type

Lien Position HELOC Indicator Loan Purpose 1 1000383 0.002500 1000324 1351256241
1 1 0 9 2 1000383 0.002500 1000324 1351260812 1 1 0 9 3 1000383 0.002500 1000324
1312127496 1 1 0 9 4 1000383 0.002500 1000324 1351267517 1 1 0 9 5 1000383
0.002500 1000324 1351262296 1 1 0 9 6 1000383 0.002500 1000324 1312000189 1 1 0
3 7 1000383 0.002500 1000324 1351262573 1 1 0 9 8 1000383 0.002500 1000324
1351261752 1 1 0 9 9 1000383 0.002500 1000324 1351244392 1 1 0 9 10 1000383
0.002500 1000324 1451260958 1 1 0 9 11 1000383 0.002500 1000324 1351263526 1 1 0
7 12 1000383 0.002500 1000324 1612453125 1 1 0 9 13 1000383 0.002500 1000324
1351265262 1 1 0 9 14 1000383 0.002500 1000324 1351259398 1 1 0 9 15 1000383
0.002500 1000324 1351264300 1 1 0 9 16 1000383 0.002500 1000324 1351259673 1 1 0
9 17 1000383 0.002500 1000324 1351263117 1 1 0 9 18 1000383 0.002500 1000324
1351261846 1 1 0 7 19 1000383 0.002500 1000324 1351254498 1 1 0 9 20 1000383
0.002500 1000324 1351258865 1 1 0 9 21 1000383 0.002500 1000324 1351255067 1 1 0
9 22 1000383 0.002500 1000324 1351256884 1 1 0 9 23 1000383 0.002500 1000324
1351259419 1 1 0 9 24 1000383 0.002500 1000324 1351256076 1 1 0 6 25 1000383
0.002500 1000324 1351260133 1 1 0 9 26 1000383 0.002500 1000324 1351249093 1 1 0
9 27 1000383 0.002500 1000324 1451251201 1 1 0 9 28 1000383 0.002500 1000324
1451253840 1 1 0 9 29 1000383 0.002500 1000324 1351254949 1 1 0 9 30 1000383
0.002500 1000324 1351254784 1 1 0 7 31 1000383 0.002500 1000324 1351247428 1 1 0
9 32 1000383 0.002500 1000324 1312125842 1 1 0 9 33 1000383 0.002500 1000324
1351246892 1 1 0 9 34 1000383 0.002500 1000324 1312125276 1 1 0 9 35 1000383
0.002500 1000324 1351237937 1 1 0 9 36 1000383 0.002500 1000324 1351301211 1 1 0
9 37 1000383 0.002500 1000324 1351300653 1 1 0 9 38 1000383 0.002500 1000324
1351241662 1 1 0 9 39 1000383 0.002500 1000324 1351250505 1 1 0 9 40 1000383
0.002500 1000324 1351254117 1 1 0 3 41 1000383 0.002500 1000324 1351256309 1 1 0
9 42 1000383 0.002500 1000324 1351256924 1 1 0 3 43 1000383 0.002500 1000324
1351262803 1 1 0 9 44 1000383 0.002500 1000324 1351265659 1 1 0 3

 

12 13 14 15 16 17 18 19 20 21

Cash Out

Amount

Total Origination

and Discount

Points

Covered/High

Cost Loan

Indicator

Relocation Loan

Indicator

Broker Indicator Channel Escrow Indicator

Senior Loan

Amount(s)

Loan Type

of Most

Senior Lien

Hybrid Period of

Most Senior Lien

(in

months)

1 2 0 0 2 2 0 0 3 1 4 0 4 2 4 0 5 2 0 0 6 1 0 0 7 2 4 0 8 2 4 0 9 2 0 0 10 5 0 0
11 2 4 0 12 1 0 0 13 2 0 0 14 2 3 0 15 2 4 0 16 2 0 0 17 2 0 0 18 2 0 0 19 2 4 0
20 2 0 0 21 2 0 0 22 2 0 0 23 2 0 0 24 2 4 0 25 2 0 0 26 2 0 0 27 5 0 0 28 5 4 0
29 2 4 0 30 2 4 0 31 2 0 0 32 1 4 0 33 2 4 0 34 1 0 0 35 2 0 0 36 2 0 0 37 2 4 0
38 2 0 0 39 2 0 0 40 2 0 0 41 2 0 0 42 2 0 0 43 2 4 0 44 2 4 0

 

22 23 24 25 26 27 28 29 30

Neg Am Limit of

Most Senior Lien

Junior Mortgage

Balance

Origination Date

of

Most Senior Lien

Origination Date

Original Loan

Amount

Original Interest

Rate

Original

Amortization

Term

Original Term to

Maturity

First Payment

Date

of Loan

1 0.00 20130124 1460000.00 0.036250 360 360 20130301 2 0.00 20130128 667000.00
0.037500 360 360 20130301 3 0.00 20130125 940000.00 0.036250 360 360 20130301 4
0.00 20130122 580000.00 0.037500 360 360 20130301 5 0.00 20130118 792650.00
0.038750 360 360 20130301 6 0.00 20130122 896574.00 0.037500 360 360 20130301 7
0.00 20130130 767000.00 0.037500 360 360 20130301 8 0.00 20130110 710000.00
0.037500 360 360 20130301 9 0.00 20121231 2500000.00 0.037500 360 360 20130201
10 0.00 20130102 1101750.00 0.038750 360 360 20130301 11 0.00 20121231 738750.00
0.038750 360 360 20130201 12 0.00 20130111 452000.00 0.040000 360 360 20130301
13 0.00 20130123 928000.00 0.037500 360 360 20130301 14 0.00 20130201 1033000.00
0.037500 360 360 20130401 15 0.00 20130107 543815.00 0.037500 360 360 20130301
16 0.00 20130103 518000.00 0.035000 360 360 20130301 17 0.00 20130110 1197000.00
0.038750 360 360 20130301 18 0.00 20130104 852000.00 0.038750 360 360 20130301
19 0.00 20121227 772000.00 0.038750 360 360 20130201 20 0.00 20130108 830000.00
0.038750 360 360 20130301 21 0.00 20130118 670000.00 0.040000 360 360 20130301
22 0.00 20121220 767000.00 0.038750 360 360 20130201 23 0.00 20130107 708000.00
0.036250 360 360 20130301 24 0.00 20130110 815200.00 0.041250 360 360 20130301
25 0.00 20130111 840600.00 0.040000 360 360 20130301 26 160000.00 20130104
1000000.00 0.038750 360 360 20130301 27 0.00 20130102 885000.00 0.037500 360 360
20130301 28 0.00 20130116 537000.00 0.037500 360 360 20130301 29 0.00 20121228
828000.00 0.038750 360 360 20130301 30 0.00 20121221 728664.00 0.036250 360 360
20130201 31 0.00 20130103 934000.00 0.042500 360 360 20130301 32 0.00 20121229
495000.00 0.038750 360 360 20130201 33 0.00 20121224 518000.00 0.038750 360 360
20130201 34 0.00 20121227 624000.00 0.038750 360 360 20130201 35 0.00 20130116
788000.00 0.036250 360 360 20130301 36 0.00 20130201 862000.00 0.036250 360 360
20130301 37 74100.00 20130130 518700.00 0.038750 360 360 20130301 38 0.00
20130116 632000.00 0.040000 360 360 20130301 39 0.00 20130115 645000.00 0.040000
360 360 20130301 40 0.00 20130114 999000.00 0.038750 360 360 20130301 41 0.00
20130116 644207.00 0.035000 360 360 20130301 42 0.00 20130118 660000.00 0.040000
360 360 20130301 43 0.00 20130121 625500.00 0.040000 360 360 20130301 44 0.00
20130117 585000.00 0.040000 360 360 20130301

 

31 32 33 34 35 36 37 38 39 40 41

Interest Type

Indicator

Original Interest

Only Term

Buy Down Period

HELOC Draw

Period

Current Loan

Amount

Current Interest

Rate

Current Payment

Amount Due

Interest Paid

Through Date

Current Payment

Status

Index Type

ARM Look-back

Days

1 1 0 0 1457752.07 0.036250 6658.35 20130301 0 0 2 1 0 0 665995.39 0.037500
3088.98 20130301 0 0 3 1 0 0 938552.69 0.036250 4286.88 20130301 0 0 4 1 0 0
579126.42 0.037500 2686.07 20130301 0 0 5 1 0 0 791482.26 0.038750 3727.33
20130301 0 0 6 1 0 0 895223.61 0.037500 4152.17 20130301 0 0 7 1 0 0 765844.78
0.037500 3552.10 20130301 0 0 8 1 0 0 708930.62 0.037500 3288.12 20130301 0 0 9
1 0 0 2492457.45 0.037500 11577.89 20130301 0 0 10 1 0 0 1100126.89 0.038750
5180.84 20130301 0 0 11 1 0 0 736569.82 0.038750 3473.88 20130301 0 0 12 1 0 0
451348.67 0.040000 2157.92 20130301 0 0 13 1 0 0 922406.32 0.037500 4297.71
20130301 0 0 14 1 0 0 1033000.00 0.037500 4783.98 20130301 0 0 15 1 0 0
542995.92 0.037500 2518.49 20130301 0 0 16 1 0 0 517184.77 0.035000 2326.05
20130301 0 0 17 1 0 0 1195236.57 0.038750 5628.74 20130301 0 0 18 1 0 0
850744.83 0.038750 4006.42 20130301 0 0 19 1 0 0 769721.68 0.038750 3630.23
20130301 0 0 20 1 0 0 828777.24 0.038750 3902.97 20130301 0 0 21 1 0 0 669034.64
0.040000 3198.68 20130301 0 0 22 1 0 0 764736.45 0.038750 3606.72 20130301 0 0
23 1 0 0 706909.90 0.036250 3228.84 20130301 0 0 24 1 0 0 814051.38 0.041250
3950.86 20130301 0 0 25 1 0 0 839388.84 0.040000 4013.15 20130301 0 0 26 1 0 0
998526.79 0.038750 4702.37 20130301 0 0 27 1 0 0 883667.05 0.037500 4098.57
20130301 0 0 28 1 0 0 536191.19 0.037500 2486.93 20130301 0 0 29 1 0 0 826780.18
0.038750 3893.56 20130301 0 0 30 1 0 0 726416.77 0.036250 3323.08 20130301 0 0
31 1 0 0 932713.20 0.042500 4594.72 20130301 0 0 32 1 0 0 493539.17 0.038750
2327.67 20130301 0 0 33 1 0 0 516471.29 0.038750 2435.83 20130301 0 0 34 1 0 0
622158.47 0.038750 2934.28 20130301 0 0 35 1 0 0 786786.73 0.036250 3593.68
20130301 0 0 36 1 0 0 860672.79 0.036250 3931.16 20130301 0 0 37 1 0 0 517935.85
0.038750 2439.12 20130301 0 0 38 1 0 0 631089.40 0.040000 3017.26 20130301 0 0
39 1 0 0 644070.67 0.040000 3079.33 20130301 0 0 40 1 0 0 997528.27 0.038750
4697.67 20130301 0 0 41 1 0 0 643193.16 0.035000 2892.78 20130301 0 0 42 1 0 0
659049.05 0.040000 3150.94 20130301 0 0 43 1 0 0 624598.76 0.040000 2986.23
20130301 0 0 44 1 0 0 584157.12 0.040000 2792.88 20130301 0 0

 

42 43 44 45 46 47 48 49 50 51 52 Gross Margin ARM Round Flag

ARM Round Factor

Initial Fixed Rate

Period

Initial Interest Rate

Cap (Change Up)

Initial Interest Rate

Cap (Change

Down)

Subsequent

Interest

Rate Reset Period

Subsequent

Interest

Rate Cap (Change Down)

Subsequent

Interest

Rate Cap (Change

Up)

Lifetime Maximum

Rate (Ceiling)

Lifetime Minimum

Rate (Floor)

1 2 3 4 5 6 7 8 9 10 11 12 13 14 15 16 17 18 19 20 21 22 23 24 25 26 27 28 29 30
31 32 33 34 35 36 37 38 39 40 41 42 43 44

 

53 54 55 56 57 58 59 60 61 62 63

Negative Amortization

Limit

Initial Negative

Amortization

Recast

Period

Subsequent

Negative

Amortization

Recast

Period

Initial Fixed

Payment Period

Subsequent

Payment Reset

Period

Initial Periodic

Payment Cap

Subsequent

Periodic Payment

Cap

Initial Minimum

Payment Reset

Period

Subsequent

Minimum Payment

Reset Period

Option ARM

Indicator

Options at Recast

1 2 3 4 5 6 7 8 9 10 11 12 13 14 15 16 17 18 19 20 21 22 23 24 25 26 27 28 29 30
31 32 33 34 35 36 37 38 39 40 41 42 43 44

 

64 65 66 67 68 69 70 71 72 73

Initial Minimum

Payment

Current Minimum

Payment

Prepayment

Penalty

Calculation

Prepayment

Penalty

Type

Prepayment

Penalty

Total Term

Prepayment

Penalty

Hard Term

Primary Borrower

ID

Number of

Mortgaged

Properties

Total Number of

Borrowers

Self-employment

Flag

1 0 590 2 1 2 0 431 1 0 3 0 200 2 0 4 0 53 1 0 5 0 358 2 0 6 0 599 2 0 7 0 360 1
0 8 0 120 1 0 9 0 397 2 0 10 0 308 1 0 11 0 67 1 0 12 0 513 1 0 13 0 415 2 0 14
0 121 1 0 15 0 430 1 0 16 0 143 2 0 17 0 237 1 0 18 0 502 2 0 19 0 528 1 0 20 0
411 1 0 21 0 91 1 0 22 0 269 2 0 23 0 583 1 1 24 0 695 1 0 25 0 537 3 0 26 0 634
1 1 27 0 78 1 0 28 0 416 2 0 29 0 245 1 0 30 0 332 2 1 31 0 610 3 1 32 0 145 1 0
33 0 138 1 0 34 0 378 5 1 35 0 44 1 0 36 0 256 1 0 37 0 676 1 0 38 0 343 1 1 39
0 267 1 0 40 0 465 1 0 41 0 712 1 0 42 0 661 1 0 43 0 61 1 0 44 0 112 1 1

 

74 75 76 77 78 79 80 81 82 83 84

Current ‘Other’

Monthly Payment

Length of

Employment:

Borrower

Length of

Employment: Co-

Borrower

Years in Home FICO Model Used

Most Recent FICO

Date

Primary Wage

Earner Original

FICO: Equifax

Primary Wage

Earner Original

FICO: Experian

Primary Wage

Earner Original

FICO: TransUnion

Secondary Wage

Earner Original

FICO: Equifax

Secondary Wage

Earner Original

FICO: Experian

1 20 11 1 2 2.5 3 2 1 3 0.5 5 1 4 5 4 1 5 10 20 5 1 6 14 7 7 1 7 14 6.5 1 8 8 7
6 1 9 12.5 7.5 1 10 5.25 10 5 1 11 0.75 4.5 0 1 12 9.5 29.25 4.5 1 13 20 4.25 5
1 14 16 30 1.75 1 15 1.25 6.25 6.5 1 16 33 8 1 17 15.5 2 1.75 1 18 30 0 1 19 24
0.75 15 1 20 13 6 1 21 2.25 13 1 22 21.5 2 1 23 16 5 1 24 1.5 5 0 1 25 21 17
3.75 1 26 7 7 11 1 27 17 3 6 1 28 4.5 2 1 29 17 5 1 30 10 0 1 31 19.25 2.5 6 1
32 0 22.75 14 1 33 28 8 22 1 34 25 14.25 10.25 1 35 1.75 1.5 7.75 1 36 6 6 1 37
2 12 1 38 12.92 10 1 39 17 3 14 1 40 7 7 1 41 3.6 4.1 3 1 42 27 13 20 1 43 10 10
1 44 8 8 1

 

85 86 87 88 89 90 91 92 93 94 95 96

Secondary Wage

Earner Original

FICO: TransUnion

Original

Primary Borrower

FICO

Most Recent

Primary Borrower

FICO

Most Recent Co-

Borrower FICO

Most Recent FICO

Method

VantageScore: Primary Borrower

VantageScore: Co-

Borrower

Most Recent

VantageScore

Method

VantageScore

Date

Credit Report:

Longest Trade Line

Credit Report:

Maximum Trade

Line

Credit Report:

Number of Trade

Lines

1 734 2 786 3 793 4 806 5 787 6 774 7 783 8 761 9 783 10 798 11 789 12 767 13
770 14 800 15 788 16 796 17 734 18 806 19 732 20 722 21 725 22 796 23 742 24 772
25 801 26 800 27 789 28 806 29 800 30 793 31 729 32 783 33 796 34 745 35 769 36
777 37 773 38 735 39 785 40 798 41 783 42 755 43 745 44 782

 

97 98 99 100 101 102 103 104

Credit Line

Usage

Ratio

Most Recent 12-

month Pay

History

Months

Bankruptcy

Months

Foreclosure

Primary

Borrower

Wage Income

Co-Borrower

Wage

Income

Primary

Borrower

Other Income

Co-Borrower

Other

Income

1 000000000000 25220.42 0.00 2 000000000000 0.00 35799.88 0.00 0.00 3
000000000000 10000.00 0.00 4083.33 0.00 4 000000000000 17767.40 0.00 0.00 0.00 5
000000000000 9145.10 4704.50 0.00 0.00 6 000000000000 7991.89 7070.52 0.00 0.00
7 000000000000 24580.64 0.00 0.00 0.00 8 000000000000 15663.33 8816.00 0.00 0.00
9 000000000000 8333.34 57594.57 10 000000000000 4861.11 10082.05 0.00 1416.67 11
000000000000 17541.99 13695.00 0.00 0.00 12 000000000000 16666.67 5849.87 0.00
0.00 13 000000000000 13987.79 15995.50 0.00 0.00 14 000000000000 18305.83 0.00
0.00 0.00 15 000000000000 15576.17 42.02 0.00 0.00 16 000000000000 18171.95 0.00
17 000000000000 21718.88 0.00 9783.72 0.00 18 000000000000 17013.44 5496.00 0.00
0.00 19 000000000000 6605.73 8333.33 0.00 0.00 20 000000000000 13656.83 0.00 21
000000000000 23556.67 0.00 0.00 0.00 22 000000000000 29064.54 16983.67 23
000000000000 20497.33 0.00 24 000000000000 14583.33 5949.99 0.00 0.00 25
000000000000 21184.71 15875.00 0.00 0.00 26 000000000000 8268.13 4569.66 1908.41
0.00 27 000000000000 23861.79 0.00 0.00 0.00 28 000000000000 7500.00 21638.21 29
000000000000 15166.66 0.00 30 000000000000 18592.25 0.00 31 000000000000
58481.52 0.00 0.00 0.00 32 000000000000 0.00 15428.40 0.00 0.00 33 000000000000
8363.01 4583.35 0.00 0.00 34 000000000000 22086.05 2830.67 157.21 0.00 35
000000000000 13124.99 12083.34 1354.17 0.00 36 000000000000 23333.33 0.00 37
000000000000 20612.50 0.00 38 000000000000 0.00 57163.83 39 000000000000
21260.69 -1453.00 0.00 40 000000000000 24770.93 -257.17 0.00 41 000000000000
8819.21 8874.49 0.00 0.00 42 000000000000 13750.00 674.66 193.00 0.00 43
000000000000 15093.00 0.00 44 000000000000 0.00 102923.49

 

105 106 107 108 109 110 111 112 113

All Borrower

Wage

Income

All Borrower

Total

Income

4506-T Indicator

Borrower

Income

Verification

Level

Co-Borrower

Income

Verification

Borrower

Employment

Verification

Co-Borrower

Employment

Verification

Borrower Asset

Verification

Co-Borrower

Asset

Verification

1 25220.42 25220.42 1 5 3 4 2 35799.88 35799.88 1 5 3 4 3 10000.00 14083.33 1 5
3 4 4 17767.40 17767.40 1 5 3 4 5 13849.60 13849.60 1 5 3 4 6 15062.41 15062.41
1 5 3 4 7 24580.64 24580.64 1 5 3 4 8 24479.33 24479.33 1 5 3 4 9 8333.34
65927.91 1 5 3 4 10 14943.16 16359.83 1 5 3 4 11 31236.99 31236.99 1 5 3 4 12
22516.54 22516.54 1 5 3 4 13 29983.29 29983.29 1 5 3 4 14 18305.83 18305.83 1 5
3 4 15 15618.19 15618.19 1 5 3 4 16 18171.95 18171.95 1 5 3 4 17 21718.88
31502.60 1 5 3 4 18 22509.44 22509.44 1 5 3 4 19 14939.06 14939.06 1 5 3 4 20
13656.83 13656.83 1 5 3 4 21 23556.67 23556.67 1 5 3 4 22 29064.54 46048.21 1 5
3 4 23 20497.33 20497.33 1 5 3 4 24 20533.32 20533.32 1 5 3 4 25 37059.71
37059.71 1 5 3 4 26 12837.79 14746.20 1 5 3 4 27 23861.79 23861.79 1 5 3 4 28
7500.00 29138.21 1 5 3 4 29 15166.66 15166.66 1 5 3 4 30 18592.25 18592.25 1 5 3
4 31 58481.52 58481.52 1 5 3 4 32 15428.40 15428.40 1 5 3 4 33 12946.36 12946.36
1 5 3 4 34 24916.72 25073.93 1 5 3 4 35 25208.33 26562.50 1 5 3 4 36 23333.33
23333.33 1 5 3 4 37 20612.50 20612.50 1 5 3 4 38 0.00 57163.83 1 5 3 4 39
21260.69 19807.69 1 5 3 4 40 24770.93 24513.76 1 5 3 4 41 17693.70 17693.70 1 5
3 4 42 14424.66 14617.66 1 5 3 4 43 15093.00 15093.00 1 5 3 4 44 0.00 102923.49
1 5 3 4

 

114 115 116 117 118 119 120 121 122

Liquid / Cash

Reserves

Monthly Debt All

Borrowers

Originator DTI Fully Indexed Rate

Qualification

Method

Percentage of

Down

Payment from

Borrower Own

Funds

City State Postal Code 1 425675.15 11119.28 0.440884 DANA POINT CA 92629 2
30071.38 5088.99 0.142151 ELKHOM NE 68022 3 528547.39 5666.64 0.402365 MCLEAN VA
22102 4 84311.61 4573.97 0.257436 WINCHESTER MA 01890 5 88617.54 6119.47
0.441852 OOLTEWAH TN 37363 6 84267.70 5523.90 0.366734 ORINDA CA 94563 7
61922.92 5186.39 0.210995 CONCORD NC 28027 8 58410.98 5182.71 0.211718 VIENNA VA
22182 9 532328.38 21320.89 0.323397 DALLAS TX 75205 10 228597.34 7223.93
0.441565 SAINT LOUIS MO 63112 11 494874.00 8007.57 0.256349 100.000000 BEVERLY
HILLS CA 90210 12 134073.65 5090.63 0.226084 BLOOMFIELD HILLS MI 48302 13
41906.60 6697.13 0.223362 SAN CARLOS CA 94070 14 139206.88 5886.22 0.321549
CAMBRIDGE MA 02138 15 121370.53 3260.20 0.208744 RALEIGH NC 27613 16 591660.09
7329.15 0.403322 BOSTON MA 02115 17 537383.35 6438.82 0.204390 CHICAGO IL 60614
18 1301706.09 8494.09 0.377357 100.000000 RANCHO PALOS VERDES CA 90275 19
133313.46 5455.97 0.365215 RANCHO PALOS VERDES CA 90275 20 405996.71 5772.56
0.422687 MORGAN HILL CA 95037 21 59713.35 4567.00 0.193873 LOS ANGELES CA 90004
22 870471.94 4835.20 0.105003 ALPHARETTA GA 30005 23 187471.06 8935.87 0.435953
LOS ANGELES CA 90035 24 77575.82 5364.86 0.261276 100.000000 OAK PARK CA 91377
25 141321.48 7692.19 0.207562 TRABUCO CANYON CA 92679 26 157749.60 6448.14
0.437275 SOUTH PASEDENA CA 91030 27 107074.87 8875.56 0.371957 warren NJ 07059
28 92332.87 6037.26 0.207194 NORTH CHARLESTON SC 29420 29 137575.64 4745.24
0.312873 BIRMINGHAM AL 35242 30 136221.17 5709.36 0.307083 100.000000 ATLANTA GA
30306 31 128620.82 15738.02 0.269111 SEAL BEACH CA 90740 32 145444.76 3763.48
0.243932 DUNSTABLE MA 01827 33 250423.14 4187.31 0.323435 HINGHAM MA 02043 34
117701.87 9954.95 0.397024 ALAMO HEIGHTS TX 78209 35 203534.62 5363.37 0.201915
PALO ALTO CA 94301 36 226946.58 5181.40 0.222060 YORK TOWNSHIP IL 60126 37
57451.59 5468.21 0.265286 BLOOMFIELD HILLS MI 48301 38 61914.89 6410.35 0.112140
BARRINGTON IL 60010 39 261993.32 4388.79 0.221570 WALNUT CREEK CA 94598 40
987009.55 6511.59 0.265630 BURIEN WA 98146 41 40926.53 3907.12 0.220820 SAN
DIEGO CA 92130 42 61615.37 6515.12 0.445702 ORINDA CA 94563 43 47825.39 4931.18
0.326720 STUDIO CITY CA 91604 44 755483.39 5737.98 0.055750 BOCA RATON FL 33433

 

123 124 125 126 127 128 129 130 131 132 Property Type Occupancy Sales Price

Original

Appraised

Property Value

Original Property

Valuation Type

Original Property

Valuation Date

Original

Automated

Valuation Model

(AVM) Model

Name

Original AVM

Confidence

Score

Most Recent

Property Value2

Most Recent

Property

Valuation

Type

1 7 1 2240000.00 3 20130103 2 7 1 840000.00 3 20121207 3 1 1 1355000.00 3
20121224 4 1 1 1500000.00 3 20130103 5 7 1 1300000.00 3 20121214 6 1 1
1525000.00 3 20121213 7 7 1 1185000.00 3 20121218 8 7 1 980000.00 3 20121213 9 1
1 5200000.00 3 20121115 10 7 1 1469000.00 3 20120913 11 3 1 985000.00 985000.00
3 20121215 12 1 1 697000.00 3 20121212 13 1 1 2175000.00 3 20130105 14 1 1
1525000.00 3 20121212 15 7 1 743000.00 3 20121221 16 1 1 2850000.00 3 20121212
17 1 1 3660000.00 3 20121220 18 1 1 1652000.00 1658000.00 3 20121211 19 1 1
1385000.00 3 20121127 20 7 1 1275000.00 3 20121126 21 1 1 1700000.00 3 20121213
22 7 1 1055000.00 3 20121121 23 1 1 1150000.00 3 20121130 24 7 1 1019000.00
1019000.00 3 20121115 25 7 1 1100000.00 3 20121211 26 1 1 1450000.00 3 20121027
27 1 1 1830000.00 3 20121027 28 7 1 750000.00 3 20121219 29 7 1 1085000.00 3
20121202 30 1 1 910830.00 911000.00 3 20121114 31 7 1 1430000.00 3 20121026 32 1
1 660000.00 3 20121022 33 1 1 810000.00 3 20121102 34 1 1 990000.00 3 20121015
35 1 1 1510000.00 3 20120920 36 1 1 1125000.00 3 20130111 37 1 1 741000.00 3
20130117 38 1 1 800000.00 3 20121129 39 1 1 860000.00 3 20121109 40 1 1
1950000.00 3 20121212 41 1 1 1040000.00 3 20121204 42 1 1 1250000.00 3 20121109
43 1 1 795000.00 3 20121227 44 7 1 900000.00 3 20121223

 

133 134 135 136 137 138 139 140 141 142

Most Recent

Property

Valuation

Date

Most Recent

AVM

Model Name

Most Recent

AVM

Confidence

Score

Original CLTV Original LTV

Original Pledged

Assets

Mortgage

Insurance

Company Name

Mortgage

Insurance

Percent

MI: Lender or

Borrower Paid?

Pool Insurance

Co.

Name

1 0.651700 0.651700 0 0 0 2 0.794000 0.794000 0 0 0 3 0.693700 0.693700 0 0 0 4
0.386600 0.386600 0 0 0 5 0.609700 0.609700 0 0 0 6 0.587900 0.587900 0 0 0 7
0.647200 0.647200 0 0 0 8 0.724400 0.724400 0 0 0 9 0.480700 0.480700 0 0 0 10
0.750000 0.750000 0 0 0 11 0.750000 0.750000 0 0 0 12 0.648400 0.648400 0 0 0 13
0.426600 0.426600 0 0 0 14 0.677300 0.677300 0 0 0 15 0.731900 0.731900 0 0 0 16
0.181700 0.181700 0 0 0 17 0.327000 0.327000 0 0 0 18 0.515700 0.515700 0 0 0 19
0.557400 0.557400 0 0 0 20 0.650900 0.650900 0 0 0 21 0.394100 0.394100 0 0 0 22
0.727000 0.727000 0 0 0 23 0.615600 0.615600 0 0 0 24 0.800000 0.800000 0 0 0 25
0.764100 0.764100 0 0 0 26 0.800000 0.689600 0 0 0 27 0.483600 0.483600 0 0 0 28
0.716000 0.716000 0 0 0 29 0.763100 0.763100 0 0 0 30 0.800000 0.800000 0 0 0 31
0.653100 0.653100 0 0 0 32 0.750000 0.750000 0 0 0 33 0.639500 0.639500 0 0 0 34
0.630300 0.630300 0 0 0 35 0.521800 0.521800 0 0 0 36 0.766200 0.766200 0 0 0 37
0.800000 0.700000 0 0 0 38 0.790000 0.790000 0 0 0 39 0.750000 0.750000 0 0 0 40
0.512300 0.512300 0 0 0 41 0.619400 0.619400 0 0 0 42 0.528000 0.528000 0 0 0 43
0.786700 0.786700 0 0 0 44 0.650000 0.650000 0 0 0

 

143 144 145 146 147 148 149 150 151

Pool Insurance

Stop

Loss %

MI Certificate

Number

Updated DTI

(Front-end)

Updated DTI

(Back-end)

Modification

Effective

Payment

Date

Total Capitalized

Amount

Total Deferred

Amount

Pre-Modification

Interest (Note)

Rate

Pre-Modification

P&I

Payment

1 2 3 4 5 6 7 8 9 10 11 12 13 14 15 16 17 18 19 20 21 22 23 24 25 26 27 28 29 30
31 32 33 34 35 36 37 38 39 40 41 42 43 44

 

152 153 154 155 156 157 158 159 160 161

Pre-Modification

Initial Interest

Rate

Change

Downward

Cap

Pre-Modification

Subsequent

Interest

Rate Cap

Pre-Modification

Next Interest

Rate

Change Date

Pre-Modification

I/O

Term

Forgiven

Principal

Amount

Forgiven Interest

Amount

Number of

Modifications

Cash To/From

Brrw at Closing

Brrw - Yrs at in

Industry

CoBrrw - Yrs at

in Industry

1 32 2 3 3 3 20 4 5 5 10 20 6 14 7 7 14 8 15 23 9 23 10 10 10 11 30 12 9.5 29.25
13 20 4.25 14 16 30 15 12 8 16 33 17 15.5 2 18 30 19 24 11 20 15 21 24 22 27 23
35 24 8 5 25 21 17 26 14 7 27 17 3 28 13 29 17 30 15 31 19.25 2.5 32 0 22.75 33
34 20 34 25 14.25 35 20 1.5 36 12 37 20 38 13 39 27 3 40 25 41 21 15 42 27 13 43
15 44 15

 

162 163 164 165 166 167 168 169 170 171 172

Junior Mortgage

Drawn Amount

Maturity Date

Primary

Borrower Wage

Income (Salary)

Primary

Borrower Wage

Income (Bonus)

Primary

Borrower Wage

Income

(Commission)

Co-Borrower

Wage Income

(Salary)

Co-Borrower

Wage Income

(Bonus)

Co-Borrower

Wage Income

(Commission)

Originator Doc

Code

RWT Income

Verification

RWT Asset

Verification

1 0 20430201 25220.42 0 0 0 0 0 Full Two Years Two Months 2 0 20430201 0 0 0
35799.88 0 0 Full Two Years Two Months 3 0 20430201 10000 0 4083.33 0 0 0 Full
Two Years Two Months 4 0 20430201 17767.4 0 0 0 0 0 Full Two Years Two Months 5
0 20430201 9145.1 0 0 4704.5 0 0 Full Two Years Two Months 6 0 20430201 7991.89
0 0 7070.52 0 0 Full Two Years Two Months 7 0 20430201 24580.64 0 0 0 0 0 Full
Two Years Two Months 8 0 20430201 15663.33 0 0 8816 0 0 Full Two Years Two
Months 9 0 20430101 8333.34 0 57594.57 0 0 0 Full Two Years Two Months 10 0
20430201 4861.11 0 0 10082.05 1416.67 0 Full Two Years Two Months 11 0 20430101
17541.99 0 0 13695 0 0 Full Two Years Two Months 12 0 20430201 16666.67 0 0
5849.87 0 0 Full Two Years Two Months 13 0 20430201 13987.79 0 0 15995.5 0 0
Full Two Years Two Months 14 0 20430301 18305.83 0 0 0 0 0 Full Two Years Two
Months 15 0 20430201 15576.17 0 0 42.02 0 0 Full Two Years Two Months 16 0
20430201 18171.95 0 0 0 0 0 Full Two Years Two Months 17 0 20430201 21718.88
9783.72 0 0 0 0 Full Two Years Two Months 18 0 20430201 17013.44 0 0 5496 0 0
Full Two Years Two Months 19 0 20430101 6605.73 0 0 8333.33 0 0 Full Two Years
Two Months 20 0 20430201 13656.83 0 0 0 0 0 Full Two Years Two Months 21 0
20430201 23556.67 0 0 0 0 0 Full Two Years Two Months 22 0 20430101 29064.54
16983.67 0 0 0 0 Full Two Years Two Months 23 0 20430201 20497.33 0 0 0 0 0 Full
Two Years Two Months 24 0 20430201 14583.33 0 0 5949.99 0 0 Full Two Years Two
Months 25 0 20430201 21184.71 0 0 15875 0 0 Full Two Years Two Months 26 155082
20430201 8268.13 0 0 4569.66 0 0 Full Two Years Two Months 27 0 20430201
23861.79 0 0 0 0 0 Full Two Years Two Months 28 0 20430201 7500 0 21638.21 0 0 0
Full Two Years Two Months 29 0 20430201 15166.66 0 0 0 0 0 Full Two Years Two
Months 30 0 20430101 18592.25 0 0 0 0 0 Full Two Years Two Months 31 0 20430201
58481.52 0 0 0 0 0 Full Two Years Two Months 32 0 20430101 0 0 0 15428.4 0 0
Full Two Years Two Months 33 0 20430101 8363.01 0 0 4583.35 0 0 Full Two Years
Two Months 34 0 20430101 22086.05 0 0 2830.67 0 0 Full Two Years Two Months 35 0
20430201 13124.99 1354.17 0 12083.34 0 0 Full Two Years Two Months 36 0 20430201
23333.33 0 0 0 0 0 Full Two Years Two Months 37 41771.51 20430201 20612.5 0 0 0
0 0 Full Two Years Two Months 38 0 20430201 0 0 0 0 0 0 Full Two Years Two
Months 39 0 20430201 21260.69 0 0 0 0 0 Full Two Years Two Months 40 0 20430201
24770.93 0 0 0 0 0 Full Two Years Two Months 41 0 20430201 8819.21 0 0 8874.49 0
0 Full Two Years Two Months 42 0 20430201 13750 193 0 674.66 0 0 Full Two Years
Two Months 43 0 20430201 15093 0 0 0 0 0 Full Two Years Two Months 44 0 20430201
0 0 0 0 0 0 Full Two Years Two Months



 



 

 





 

ATTACHMENT 2

 

PURCHASE AGREEMENT

 

See Exhibit 10.5

 

 

 